DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amended claims filed on 12/17/2020, wherein:
Claims 1, 12, 19 have been amended;
Claims 4-6, 9, and 15-17 have been cancelled;
Claims 2, 3, 7, 8, 10, 11, 13, 14, 18, 20, and 21 remain as original; and 
Claims 1-3, 7, 8, 10-14, and 18-21 are currently pending and have been examined. 
Allowable Subject Matter
Claims 1-3, 7, 8, 10-14, and 18-21 are allowed.
The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC §101:
The steps in independent claim 1 of: “A system to facilitate predictive risk analytics for an enterprise, comprising: (a) a risk monitoring data store containing a set of electronic data records, each electronic data record being associated with a stream of sensor data received via a first communication network from a risk monitoring site; (b) a risk analytics platform computer, coupled to the risk monitoring data store, the risk 
For these reasons, independent claim 1 is deemed patent eligible under 35 U.S.C. §101.  Independent claims 12 and 19 are also deemed patent eligible based on similar reasoning and rationale.  Dependent claims 2, 3, 7, 8, 10, 11, 13, 14, 18, 20, and 21 are deemed patent eligible by virtue of dependency on a patent eligible claim.
The following is an examiner’s statement of reasons for indicating allowance of independent claims 1, 12, and 19 over prior art:
The closest prior art of record is: WO 2016/118979 to Tchankotadze et al. (hereinafter Tchankotadze), US 20170091871 to Trainor et al. (hereinafter referred to as Trainor), US 2016/0163177 to Klicpera (hereinafter referred to as Klicpera), and US 2009/0265193 to Collins et al. (hereinafter referred to as Collins).  Allowance is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 12, and 19.  In regards to claim 1, the prior art of Tchankotadze, Trainor, Klicpera, and Collins, specifically do not disclose: analyze results of the predictive analytic algorithms to reduce a number of algorithms processed in the second communication network and to reduce usage of communication links in the system; a sensor device including (i) a water sensor, (ii) a moisture sensor, and (iii) a vapor sensor; and the sensor systems including a mobile robotic sensor, the mobile robotic sensor operating to monitor conditions at a first location, to generate and transmit data representative of the conditions at the first location, to move from the first location to a second location different from the first location, to monitor conditions at the second location, and to generate and transmit data representative of the conditions at the second location.  Similar reasoning and rationale apply to the other independent claims 12 and 19.
For these reasons, independent claims 1, 12, and 19 are deemed allowable over the prior art. Dependent claims 2, 3, 7, 8, 10, 11, 13, 14, 18, 20, and 21 are allowable by virtue of dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Slawinski et al. (US 9,283,681) teaches robotic vehicle systems for inspecting remote locations.
Plummer et al. (US 8,756,085) teaches systems and methods for assessing property damage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. S./
Examiner, Art Unit 3695
3/29/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 29, 2021